DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 16 September 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Said claim recites “of operating a software-defined network, comprising” in the preamble of the claim and further recites “as part of a software-defined network (SDN)” in the first limitation of the claim.  Here, Applicant has introduces the same recitation twice.  In order to improve claim clarity, Examiner respectfully suggests amending “of operating a software-defined network, comprising” to “of operating a software-defined network_(SDN), comprising” and further amending “as part of the SDN” to “as part of a software-defined network (SDN)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “setting a TTL value of the data packet”.  Here, the recitation, “TTL”, is an acronym that is not defined.  Examiner respectfully suggests amending “TTL” to “Time To Live (TTL)”.Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Said claim recites “comparing, be each network switch, the TTL value with a TTL threshold value and forwarding the data packet based on a non-match”.  Here, the recitation, “be”, appears to be a spelling error.  Examiner respectfully suggests amending “be” to “by”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2-15, Claims 2-15 are rejected for depending upon rejected Claim 1.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites “the multi-decremented TTL value of the data packet” in the penultimate limitation of the claim.  The recitation renders the claim unclear for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a second decrement of the TTL value of the data packet.   Here, Applicant’s claim language can be construed to read that only a single switch has decremented the TTL value of the data packet.  In order to claim “multi-decremented TTL value”, there must be at least another limitation indicating that the TTL value of the packet has been decremented.  Examiner respectfully suggests amending “multi-decremented TTL value” to “the decremented TTL value” or add an additional limitation showing that at least two decrements of the TTL value has occurred.  For the purpose of examination, Examiner will interpret as though only one decrement has occurred.
Regarding Claims 2-15, Claims 2-15 are rejected for depending upon rejected Claim 1.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, Claim 8 recites “the setting of the TTL value may be incremented under a predetermined condition”.  Here, the use of the helping verb, “may”, renders the claim unclear because Examiner is unable to determine whether the increment of the TTL value occurs or not.  Examiner is uncertain how to interpret the limitation, given the presence of the recitation of “may”.  For the purpose of examination, Examiner will assume that an “increment of the TTL value” has not occurred.
Regarding Claim 9, Claim 9 is rejected for depending upon rejected Claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 20160087887 A1; hereinafter referred to as “Fung”) in view of Vyshakh et al. (US 20210234806 A1; hereinafter referred to as “Vyshakh”).
Regarding Claim 1, Fung discloses a method of operating a software-defined network, comprising: 
defining, via a software-defined network controller (SDN controller), a first network flow to be implemented by a plurality of networking devices connected as part of a software-defined network (SDN) (¶4 & ¶9 & ¶39, Fung discloses defining, by a software defined network (SDN) controller, a set of forwarding rules for switches in the SDN which controls how traffic, or a flow of packets, is sent through the SDN); 
receiving a data packet via a network router of the SDN (¶60 & Fig. 4, Fung discloses receiving, by a switch from a host, a packet via a host within the SDN); 
¶61 & Fig. 4, Fung discloses forwarding, by each switch to another switch, the packet in a case where the TTL is non-zero); 
decrementing, by each network switch that sequentially receives the data packet, the TTL value (¶61 & Fig. 4, Fung discloses decrementing, by each switch, the TTL value of a received packet); 
comparing, be each network switch, the TTL value with a TTL threshold value and forwarding the data packet based on a non-match (¶61 & Fig. 4, Fung discloses that each switch is configured to determine the TTL value of the received packet in order to determine whether to perform forwarding the packet in a case where the TTL is non-zero or dropping the packet in a case where the TTL is zero.  Here, a comparison the current TTL value with 0 would be required in order to determine whether to forward or drop/discard the packet); 
receiving the data packet at a subsequent network switch of the SDN (¶61 & Fig. 4, Fung discloses receiving, by a switch from another switch, the packet); 
matching, by the subsequent network switch, the multi-decremented TTL value of the data packet to the TTL threshold value (¶61 & Fig. 4, Fung discloses that each switch is configured to determine the TTL value of the received packet in order to determine whether to perform forwarding in a case where the TTL is non-zero or dropping the packet in a case where the TTL is zero); and 
dropping the data packet based on the matched TTL value with the threshold value (¶61 & Fig. 4, Fung discloses dropping the packet when the TTL value is 0).
However, Fung does not explicitly disclose setting a TTL value of the data packet.
¶50, Vyshakh discloses providing a packet with a Time To Live (TTL) value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung by setting a TTL value of the data packet as taught by Vyshakh because the monitoring of the functioning of a communications network is improved by tracking the packet in a pipeline of the SDN using OpenFlow (Vyshakh, ¶8).
Regarding Claim 2, Fung in view of Vyshakh discloses the method of claim 1.
Fung further discloses the TTL threshold value is zero (0), such that the data packet is dropped by a network switch matching the TTL value with the TTL threshold value (¶61 & Fig. 4, Fung discloses that each switch is configured to determine the TTL value of the received packet and drop the packet in a case where the TTL is zero).
Claims 3-4, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Vyshakh in further view of Vaishnavi et al. (US 20180241621 A1; hereinafter referred to as “Vaishnavi”).
Regarding Claim 3, Fung in view of Vyshakh discloses the method of claim 1.
However, Fung in view of Vyshakh does not explicitly disclose receiving a precise time signal via a precision time input port , and modifying the first network flow based on the received precise time signal.
Vaishnavi teaches receiving a precise time signal via a precision time input port (¶109-110, Vaishnavi discloses a forwarding unit comprising at least one incoming port coupled to a controller and further configured to receive configuration messages), and modifying the first network flow based on the received precise time signal (¶85-86, Vaishnavi discloses that each forwarding rule or set of forwarding rules is associated with a stop time and a start time.  Examiner correlates the stop time and start time to a “precision time signal”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh by receiving a precise time signal via a precision time input port , and modifying the first network flow based on the received precise time signal as taught by Vaishnavi because the load on the SDN controller is reduced and the performance of the SDN is increased (Vaishnavi, ¶11-12).
Regarding Claim 4, Fung in view of Vyshakh discloses the method of claim 1.
However, Fung in view of Vyshakh does not explicitly disclose detecting a network event via an event detection port of one of the plurality of networking devices; and modifying the first network flow based on the detected network event.
Vaishnavi teaches detecting a network event via an event detection port of one of the plurality of networking devices (¶121 & Fig. 9, Vaishnavi discloses determining a start time associated to a set of forwarding rules); and modifying the first network flow based on the detected network event (¶121 & Fig. 9, Vaishnavi discloses implementation, by activating, a forwarding rule or a set of forwarding rules based on start time and a stop time based upon the occurrence of a start time.  Examiner correlates the start time to "the detected network event").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh by detecting a network event via an event detection port of one of the plurality of networking devices and modifying the first Vaishnavi, ¶11-12).
Regarding Claim 10, Fung in view of Vyshakh discloses the method of claim 1.
However, Fung in view of Vyshakh does not disclose selecting and implementing, via the SDN controller, an event-based network operation profile.
Vaishnavi teaches selecting and implementing, via the SDN controller, an event-based network operation profile (¶121 & Fig. 9, Vaishnavi discloses implementation, by activating, a forwarding rule or a set of forwarding rules based on start time and a stop time based upon the occurrence of a start time.  Examiner correlates the start time to "the detected network event").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh by selecting and implementing, via the SDN controller, an event-based network operation profile as taught by Vaishnavi because the load on the SDN controller is reduced and the performance of the SDN is increased (Vaishnavi, ¶11-12).
Regarding Claim 12, Fung in view of Vyshakh in further view of Vaishnavi discloses the method of claim 10.
Vaishnavi further teaches the event-based network operation profile is implemented for a defined time period following a detection of a network activity event (¶121 & Fig. 9, Vaishnavi discloses implementing forwarding rule or a set of forwarding rules indicates a stop time relative to a start time.  Examiner correlates the start time as "a network activity event").
Vaishnavi, ¶11-12).
Regarding Claim 15, Fung in view of Vyshakh in further view of Vaishnavi discloses the method of claim 10.
Vaishnavi further teaches the event-based network operation profile defines network behavior via a plurality of communication ports of each network switch (¶5, Vaishnavi discloses a plurality of flow rules where each rule can control the behavior of the forwarding unit in terms of how the forwarding unit processes the incoming packet such as forwarding to a certain port number, dropping a packet, or forwarding to the controller).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh in further view of Vaishnavi by requiring that the event-based network operation profile defines network behavior via a plurality of communication ports of each network switch as taught by Vaishnavi because the load on the SDN controller is reduced and the performance of the SDN is increased (Vaishnavi, ¶11-12).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Vyshakh in further view of Leavy et al. (US 7873731 B1; hereinafter referred to as “Leavy”).
Regarding Claim 5, Fung in view of Vyshakh discloses the method of claim 1.
However, Fung in view of Vyshakh does not disclose the setting the TTL value of the data packet is based on a destination of the data packet within the SDN.
Abstract & 2:35-51, Leavy teaches setting a TTL value of a packet to a high value based upon a destination in order to ensure that the packet arrives).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh by requiring that the setting the TTL value of the data packet is based on a destination of the data packet within the SDN as taught by Leavy because the packet’s ability to reach the destination is improved (Leavy, Abstract).
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Vyshakh in further view of Vobbilisetty et al. (US 20110299406 A1; hereinafter referred to as “Vobbilisetty”).
Regarding Claim 6, Fung in view of Vyshakh discloses the method of claim 1.
However, Fung in view of Vyshakh does not disclose the TTL value is incremented by a network switch of the plurality of network switches under a predetermined condition.
Vobbilisetty teaches the TTL value is incremented by a network switch of the plurality of network switches under a predetermined condition (Abstract & ¶96, Vobbilisetty teaches incrementing the TTL value by 1 when receiving a network-testing response frame sent from an intermediate node).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh by requiring that the setting the TTL value of the data packet is based on a destination of the data packet within the SDN as taught by Vobbilisetty because the system is improved by allowing the system to determine a path between the source node and the destination node (Vobbilisetty, Abstract).

However, Fung in view of Vyshakh does not disclose the setting of the TTL value may be incremented under a predetermined condition.
Vobbilisetty teaches the setting of the TTL value may be incremented under a predetermined condition (Abstract & ¶96, Vobbilisetty teaches incrementing the TTL value by 1 when receiving a network-testing response frame sent from an intermediate node).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh by requiring that the setting of the TTL value may be incremented under a predetermined condition as taught by Vobbilisetty because the system is improved by allowing the system to determine a path between the source node and the destination node (Vobbilisetty, Abstract).
Regarding Claim 9, Fung in view of Vyshakh in further view of Vobbilisetty discloses the method of claim 8.
Vobbilisetty teaches the predetermined condition comprises a level of traffic congestion above a predetermined threshold (Abstract & ¶96, Vobbilisetty teaches incrementing the TTL value by 1.  Since the increment is indicated to “may” occur, the occurrence of the condition of traffic congestion has not been treated).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh in further view of Vobbilisetty by requiring that the predetermined condition comprises a level of traffic congestion above a predetermined threshold as taught by Vobbilisetty because the system is improved by allowing Vobbilisetty, Abstract).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Vyshakh in view of Vaishnavi in further view of Ewert et al. (US 20180375777 A1; hereinafter referred to as “Ewert”).
Regarding Claim 11, Fung in view of Vyshakh in further view of Vaishnavi discloses the method of claim 10.
However, Fung in view of Vyshakh in further view of Vaishnavi does not explicitly disclose the selection of the event-based network operation profile is based on detection of a first predetermined non-temporal network activity event.
Ewert teaches the selection of the event-based network operation profile is based on detection of a first predetermined non-temporal network activity event (¶73 & Fig. 2 & Fig. 3, Ewert discloses that the network function orchestration module implements a selected network function of one or more network functions based upon the occurrence of a condition or event.  The condition or event is based on detection by the analytics module).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh in further view of Vaishnavi by requiring that the selection of the event-based network operation profile is based on detection of a first predetermined non-temporal network activity event as taught by Ewert because response to network conditions are improved and resources are conserved by providing a mechanism for dynamically providing PPP-based-based network functions based on specified conditions (Ewert, ¶7-8).

Regarding Claim 14, Fung in view of Vyshakh in further view of Vaishnavi discloses the method of claim 10.
However, Fung in view of Vyshakh in further view of Vaishnavi does not explicitly disclose the event-based network operation profile is defined in terms of a change to another network operation profile.
Ewert teaches the event-based network operation profile is defined in terms of a change to another network operation profile (¶21, Ewert teaches that the PPP-based network function is defined in terms of changing conditions where each condition and the corresponding rule dictates which PPP-based function is applied.  Here, the actual profile is the condition, the rule corresponding to the condition, the PPP-based network function to be applied, and/or the specified time period associated with the PPP-based network function).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh in further view of Vaishnavi by requiring that the event-based network operation profile is defined in terms of a change to another network operation profile as taught by Ewert because response to network conditions are improved and resources are conserved by providing a mechanism for dynamically providing PPP-based-based network functions based on specified conditions (Ewert, ¶7-8).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Vyshakh in view of Vaishnavi in further view of Vobbilisetty.
Regarding Claim 13, Fung in view of Vyshakh in further view of Vaishnavi discloses the method of claim 10.

Vobbilisetty teaches the event-based network operation profile comprises incrementing the TTL value (Abstract & ¶96, Vobbilisetty teaches incrementing the TTL value by 1 when receiving a network-testing response frame sent from an intermediate node).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Vyshakh in further view of Vobbilisetty by requiring that the event-based network operation profile comprises incrementing the TTL value as taught by Vobbilisetty because the system is improved by allowing the system to determine a path between the source node and the destination node (Vobbilisetty, Abstract).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ERIC NOWLIN/Examiner, Art Unit 2474